Applications for stays of preliminary injunction issued by the United States District Court for the Northern District of Florida presented to Mr. Justice Black, and by him referred to the Court, granted pending timely filing and disposition of appeals. Should such appeals not be filed, these stays are to expire automatically. Should such appeals be timely docketed, these stays are to continue pending this Court’s action on the jurisdictional aspect of the cases. In the event the appeals are dismissed or judgments below summarily affirmed, these stays are to expire automatically. Should the Court note probable jurisdiction of the appeals or postpone further consideration of the questions of jurisdiction to hearings on the merits, these stays to remain in effect pending issuance of the judgments of this Court.
Mr. Justice Douglas, Mr. Justice White, and Mr. Justice Marshall took no part in the consideration or decision of these applications.